Citation Nr: 1011838	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-09 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Joseph Moore, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) for the Newark, New 
Jersey RO, which denied service connection hypertension and 
coronary artery disease.  During the course of the appeal, 
the RO established service connection for arteriosclerotic 
heart disease via a January 2006 rating decision, and in 
September 2006, a Decision Review Officer (DRO) increased the 
initial evaluation of this disorder to 30 percent.  

In a November 2008 Board decision, the Board increased the 
Veteran's disability rating to 60 percent disabled.  In an 
August 2009 Order, the Court granted a Joint Motion for 
Remand (JMR) filed by the parties and partially vacated the 
November 2008 Board decision.  The case was thereafter 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further action on the 
claim on appeal is warranted.  It was noted that the Board 
had relied upon an inadequate medical report that had failed 
to include findings from an exercise test to determine the 
workload in metabolic equivalents, to address whether the 
Veteran's congestive heart failure was "chronic", and 
failed to include a thorough review of the claims file.  The 
Board also notes that in February 2010, subsequent to the 
November 2008 Board decision, the Veteran, through his 
attorney, submitted additional pertinent medical records with 
waiver of agency of original jurisdiction consideration.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2009).

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the Courts are applicable to this claim.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  In the present case, VCAA notice was 
provided to the appellant in correspondence dated in March 
2003.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in the 
September 2006 statement of the case.

In this case, private treatment records show that the Veteran 
had a cardiomyopathy and congestive heart failure in April 
1999.  Private medical correspondence from J.V., M.D., dated 
in August 1999 states that the Veteran was unable to walk 
without getting short of breath.  The doctor opined that the 
Veteran was unable to work. Correspondence from D.G.M., M.D., 
dated in August 1999 noted that the Veteran had a history of 
hypertensive cardiomyopathy and single vessel coronary artery 
disease.  Dr. M. indicated that the Veteran should avoid 
heavy physical work and stress, and it was noted that it 
could not be predicted if sudden incapacitation would occur.  
Dr. M. recommended that the Veteran be put on disability 
status. Correspondence from the Office of Personnel 
Management indicates that the Veteran was medically retired 
in October 1999 due to cardiomyopathy.

A private treatment note from L.F., M.D., dated September 
2001 shows that the Veteran's left atrial size was mildly 
enlarged, and his left ventricular size was enlarged.  
Ejection fraction was 50 to 55 percent.  A September 2001 
note from D.C., M.D., indicates that the Veteran's left 
ventricle was enlarged, and the ejection fraction was 37 
percent.

On VA examination in July 2003, the Veteran reported that he 
felt tired and would get short of breath after ascending two 
flights of stairs.  He indicated that he was able to perform 
his activities of daily living.  The examiner noted that in 
September 2001, the Veteran was able to perform 7-8 MET.  The 
ejection fraction was 37 percent.

During a VA examination in August 2005, it was noted that the 
Veteran had been hospitalized a few months previously and 
diagnosed with congestive heart failure and hypertensive 
cardiomyopathy.  The Veteran reported being able to walk 
about four blocks before getting fatigued.  He said he was 
able to conduct his activities of daily living and walk up 
two flights of stairs.  The examiner referred to an October 
2003 nuclear stress test that demonstrated the ejection 
fraction to be 40 percent.  Exercise intolerance corresponded 
to greater than 8 METs.

A private treatment record from April 2006 indicates that the 
Veteran's left ventricle was dilated.  Ejection fraction was 
31 percent.  Private correspondence from L.F., M.D., and 
dated April 2006 shows that the Veteran had a long history of 
hypertensive heart disease with a nonischemic cardiomyopathy 
with tendency towards congestive heart failure.  The doctor 
said that he would support the Veteran's request for 
continued disability in view of his left ventricular 
dysfunction and tendency toward congestive heart failure.

On VA examination in August 2006, the Veteran complained of 
dizziness, occasional palpitations, shortness of breath, and 
weight gain of about two to three pounds in the previous 
year.  It was noted that the Veteran had congestive heart 
failure, cardiomyopathy, and atherosclerotic heart disease.  
He denied any chest pain but said he was unable to do any 
prolonged walking.  The examiner discussed some of the 
Veteran's private treatment records and noted that the 
Veteran's activity level was about 7 METs while ejection 
fraction was about 31 percent.

The Veteran's spouse, D.W., stated in October 2006 that the 
Veteran was unable to tolerate strenuous activity.  She 
observed that when the Veteran exerted himself, he would get 
short of breath.  She said that the Veteran suffered heart 
palpitations and dizziness.

A private medical record dated October 2007 indicates that 
the Veteran's left ventricle was dilated.  The ejection 
fraction was 31 percent.

In a December 2009 statement, L.F., M.D. noted that the 
Veteran had a long history of hypertensive heart disease with 
a nonischemic cardiomyopathy with tendency towards congestive 
heart failure.  The doctor said that he would support the 
Veteran's request for continued disability in view of his 
left ventricular dysfunction and tendency toward congestive 
heart failure.

In a February 2010 private physician opinion, the K. D., 
M.D., stated that upon a review of the file provided by the 
Veteran's attorney it was his opinion that the Veteran has 
recurrent symptoms of congestive heart failure, and that, 
because he is on medication, he is in a state of compensated 
chronic heart failure which may result in his ability to 
achieve more than three METs on an exercise test.  The 
physician opined that he does have chronic heart failure.  
The physician did not perform a physical examination on the 
Veteran.  

In light of the August 2009 Court order, the Board finds an 
additional medical examination is required prior to appellate 
review.  Although the submitted February 2010 private 
physician opinion included a finding of chronic congestive 
heart failure and a review of the claims file, the opinion is 
not fully compliant with the Court's Joint Remand 
instructions as it does not contain findings from an exercise 
stress test or examination of the Veteran. 

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claim.  On remand the AMC/RO should 
contact the Veteran and his representative for information 
about all medical providers in order to obtain medical 
records not found already in the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and his representative and request that 
they identify the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated him for his heart disorder 
and whose records have not already been 
made a part of the claims file.  After 
the Veteran has signed any appropriate 
releases, the AMC/RO should obtain and 
associate with the claims folder all of 
the Veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative should 
be notified of unsuccessful efforts to 
procure records in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  After all available records are 
associated with the Veteran's claims 
file, or the time period for the 
Veteran's response has expired, the 
AMC/RO should arrange for an examination 
of the Veteran by a cardiologist to 
determine the severity of his heart 
disability.  Prior to the examination, 
the claims folder must be made available 
to the physician conducting the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Evaluation of 
the Heart should be utilized in 
conjunction with the examination.  All 
indicated tests, including an exercise 
stress test, and studies are to be 
performed.  

The examiner is requested to reconcile, 
if possible, findings from the August 
2006 VA examination, and from private 
medical evidence in the claims folder 
noted above, on whether the Veteran 
suffers from chronic congestive heart 
failure.  If it not possible to reconcile 
the opinions so should be noted.  The 
examiner is also requested to indicate 
which of the following, (a) or (b), best 
describes the Veteran's impairment:

(a) Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent; or,

(b) More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 METs 
but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent.

Adequate reasons and bases should be 
provided to support the opinions 
provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


